Title: To Thomas Jefferson from Henry Dearborn, 2 April 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir
                     
                            War DepartmentApril 2d. 1807
                        

                        I have the honor of proposing for your approbation Major Abimael Y. Nicoll of the Regiment of Artillerists to be appointed Adjutant & Inspector of the Army
                  Accept Sir, assurances of my high respect and consideration
                        
                            H. Dearborn
                     
                        
                    